Citation Nr: 1455500	
Decision Date: 12/17/14    Archive Date: 12/24/14

DOCKET NO.  11-00 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for cirrhosis of the liver as secondary to service-connected hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.M.K., Counsel


INTRODUCTION

The Veteran served on active duty from May 1975 to May 1979 and from March 1980 to April 1994. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  Jurisdiction over the case was subsequently transferred to the RO in St. Petersburg, Florida.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The Veteran testified before the undersigned during a travel Board hearing at the RO in October 2014.  A transcript of the hearing is associated with Virtual VA.

The issue of entitlement to an increased rating for hepatitis C has been raised by the record in a May 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board is of the opinion that additional development is required before the Veteran's claim is decided. 



The Veteran contends that his cirrhosis of the liver is secondary to his service-connected hepatitis C.  

The law provides that a disability that is proximately due to, the result of, or aggravated by a service-connected condition shall also be service connected on a secondary basis.  See 38 C.F.R. § 3.310(a), (b).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Board notes that the Veteran has been afforded prior VA examination and has submitted private opinions on the matter of etiology of his cirrhosis of the liver.  However, the Board finds that these submissions are inadequate for adjudication purposes for varied reasons.  Namely, the opinions have been speculative, lack adequate rationale, or have not correctly addressed whether the cirrhosis of the liver is proximately due to or aggravated by service-connected hepatitis C.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an examination by an examiner with sufficient expertise to determine the nature and etiology of the cirrhosis of the liver.  The electronic claims folder must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Based on review of the files and examination of the Veteran, the examiner should state a medical opinion as to whether it is at least as likely as not (50 percent or better probability) with respect to cirrhosis of the liver, present at any time during the pendency of this claim, that the disability originated during the period of active service or is otherwise etiologically related to active service.

Likewise, the VA examiner must provide an opinion with respect to whether the cirrhosis of the liver is attributable to the service-connected hepatitis C.  It is noted that secondary service connection means disability that is proximately due to or aggravated by a service-connected disability.  It is further noted that "aggravation" means a permanent increase in the severity of the underlying disability beyond natural progression.

The examiner should specifically address whether it is at least as likely as not (50 percent or better probability) that the cirrhosis of the liver is proximately due to or aggravated by the Veteran's service-connected hepatitis C.

A complete rationale for all opinions expressed must be provided.

2.  Then, adjudicate the issue on appeal in light of all pertinent evidence and legal authority.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






